Citation Nr: 1811547	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from July 23 to August 28, 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the claim for service connection for a stomach disorder and then denied service connection for both claims that are the subject of this appeal.

In his December 2014 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board at a video conference hearing.  The hearing was scheduled for September 2015, however the Veteran did not attend.  As no further communication from the Veteran with regard to the hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d),(e) (2017).    

In a March 2016 decision, the Board reopened the claim for service connection for a stomach disorder and remanded the reopened claim, as well as the acquired psychiatric disorder claim, for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate that the Veteran's stomach disorder manifested during, or as a result of, his active duty service.  

2.  There is no credible supporting evidence that the Veteran's reported in-service stressor occurred.

3.  The probative evidence of record does not demonstrate that any current acquired psychiatric disorder manifested during, or as a result of, the Veteran's active duty service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C. §§1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C. §§1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  Id.; see also 38 C.F.R. § 4.125(a).  

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Federal Circuit has held that § 3.304(f)(3) can apply only if a veteran's claimed in-service stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist; the regulation does not apply where a veteran alleges an in-service assault by a fellow service member.  Hall v. Shinseki, 717 F.3d 1369 (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f)(5); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  See Zarycki, 6 Vet. App. at 91.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.  

Stomach Disorder

The Veteran seeks service connection for a stomach disorder.  The Veteran contends that he developed stomach ulcers during service and was hospitalized for them in August 1980.  He contends that he continues to be treated for stomach ulcers today.

The Veteran's June 1980 entrance exam did not reveal a history of stomach or intestinal trouble.  Service treatment records (STRs) reveal that the Veteran sought medical treatment in August 1980 on several occasions during a five-day span during boot camp.  He presented with complaints of vomiting up blood, inability to eat, excessive weight loss, nausea, and chest pain that had persisted for two weeks.  An esophagogastroduodenoscopy (EGD) was performed and the Veteran was found to have acute erosive gastritis.  The Veteran reported that medications provided no relief and he continued to seek medical treatment. 

A medical record dated August 4, 1980 contains the following notation: ". . . [complaints of] vomiting up specks of blood, patient says has lost 10 pounds in 10 days.  Complaints of left side chest pain after eating as well.  Patient appears quite distraught with barracks life.  Says [sergeant] hit him in chest after he [complained of] chest pain.  Patient wants to be admitted to hospital."

A medical record dated August 7, 1980 contained the following note from the treating doctor: "I do not feel he has significant objective findings to validate the degree of symptoms he is exhibiting."  The doctor then recommended the Veteran for a psychiatric consult.  

Another medical record dated August 8, 1980 reveals that the Veteran reported he was unhappy at boot camp and did not know why he joined the Army.  He further reported to the doctor that the "drill sergeant isn't harassing him anymore."  Another record dated the same day attributed the Veteran's gastrointestinal symptoms to situational depression and he was referred for psychiatric evaluation.  The Veteran was honorably discharged from the Army shortly thereafter.          
    
A March 1984 private medical record shows that the Veteran, while in jail, was taken for medical treatment with complaints of abdominal pain, and he reported to the doctor that he had a history of peptic ulcer disease.  The Veteran was given medication.  

A June 1992 private medical record reveals the Veteran presented for medical care with complaints of pain in the epigastric area, nausea, and vomiting up blood for three months since being involved in a car accident, for which he was suing the driver.  The Veteran underwent an upper gastrointestinal (UGI) series radiography.  The procedure revealed a normal GI tract, with no evidence of hiatus hernia or reflux, ulcer, mucosa abnormality or filling defect of the stomach, or deformed duodenal bulb.       

In a December 2013 statement to VA, the Veteran reported that he was hospitalized for stomach ulcers at William Beaumont Hospital in El Paso during service.   

In November 2013, the Veteran was afforded a VA stomach examination.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness because the EGD performed revealed erosive gastritis, normal duodenum, and no gastric ulcers.  As such, no ulcers were diagnosed during service.  The examiner also stated that "the Veteran clearly has a UGI chronic condition which does not respond to omeprazole."  However, the examiner did not opine on whether the Veteran's in-service gastrointestinal complaints and treatment relate to his current UGI condition.  Therefore, in its March 2016 remand, the Board found this medical opinion to be inadequate and an addendum medical opinion was requested.

In the November 2017 addendum opinion, the reviewer determined that it is less likely than not that the Veteran's current UGI condition is related to or was aggravated by any in-service injury, incident, or event, to include the August 1980 diagnosis of acute gastritis.  In her report, the reviewer, citing internal medicine literature, determined that the Veteran's in-service diagnosis was more likely than not acute stress gastritis, as the sudden onset of erosive gastritis symptoms is associated with acute stress, rather than peptic ulcer disease, which has a different pathology, physiology, and etiology.  The reviewer determined that the in-service UGI condition was an acute, self-limited, and transient condition unrelated to any current stomach condition.  The reviewer also pointed to the June 1992 UGI series, which observed a completely normal GI tract, to support her conclusion that the Veteran's in-service condition was transient in nature, and is unrelated to any currently diagnosed stomach condition.  The reviewer's conclusions were supported by a thorough review of the Veteran's claims file, including his STRs, post-service medical records, and lay statements.  The reviewer provided a complete medical rationale for her findings, backed by pertinent medical literature.       
Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a stomach disorder is warranted, as there is no competent evidence linking the Veteran's current stomach disorder to his military service.

The Board acknowledges that the Veteran was diagnosed with acute erosive gastritis in service, and that he has a documented history of seeking treatment for stomach problems since service.  However, the Board finds that the medical evidence of record does not support a finding that a nexus exists between the in-service condition and the Veteran's present condition.      

When considering the probative value of medical opinion evidence, the Board considers factors such as the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the foregoing, the Board has assigned great probative weight to the medical opinion expressed by the reviewer in the November 2017 addendum opinion.  

Significantly, moreover, the Veteran has not presented or identified any contrary medical opinion that supports his claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board takes note that the Veteran has asserted in his correspondence that he believes his current stomach issues began in service.  The Veteran is competent to report on matters observed or within his personal knowledge, such as his symptoms or medical history.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the etiology of his condition is a complex medical question that is not within the competency of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board considers the November 2017 medical opinion to be more probative than the lay opinion of the Veteran in regard to causation. 

In adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Veteran stated that he was hospitalized for stomach ulcers for three days at William Beaumont Army Hospital during service; however, VA was unable to locate any patient records for the Veteran at that hospital.  Furthermore, the Board notes that an STR from August 4, 1980 contains a notation that the Veteran expressed a desire to be admitted to the hospital, but there is no evidence that he was ever admitted.  In fact, a notation in his records from the very next day confirms that the Veteran was never admitted to the hospital for his condition.  

The Board has also observed that the only evidence of record since service that the Veteran has a stomach condition are his own subjective statements to clinicians that he has a history of ulcers and is experiencing symptoms of vomiting blood, nausea, and abdominal pain.  Whereas the medical evidence of record, including the June 1992 UGI series which showed a completely normal GI tract, does not contain any objective, medically-based clinical findings of a UGI condition, including ulcers.  Any post-service diagnoses that have been rendered have been based solely on the Veteran's own reports of his symptoms.     
           
Moreover, the claims file only contains two medical records since service indicating the Veteran sought medical treatment for his stomach condition, and both were during times when the Veteran may have been motivated to exaggerate his symptoms for personal gain - in March 1984, when he was in jail, and in June 1982, when he reported he had been experiencing symptoms of a GI condition for three weeks following an automobile accident in which he was suing the driver.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In the instant case, the Board finds the Veteran's statements lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or self-interest and, therefore, the Board has accorded no probative weight to his contentions.
    
Accordingly, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a stomach disorder.  Because the evidence fails to establish that the disability was incurred in or caused by military service, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  The Veteran contends that his PTSD is the result of being beaten up in service by his drill sergeants, included punches to his face and kicks to his stomach, resulting in black eyes and cuts on his face.  He has claimed that after one such assault, he was knocked unconscious and he woke up in the hospital.  The Veteran has stated that he was hospitalized for three days in William Beaumont Hospital as a result.  

The Veteran's June 1980 entrance exam did not reveal a history of psychiatric problems.  STRs reveal that just two weeks into boot camp, in August 1980, the Veteran presented for medical care for gastrointestinal problems, which were attributed to the Veteran being "distraught with barracks life."  He was given a provisional diagnosis of "situational depression."  

A medical note dated August 4, 1980 states that the Veteran reported to the doctor that his sergeant hit in the chest after he complained of chest pain, and said that he wanted to be admitted to the hospital.  However, there is no report of hospitalization.  The STRs are silent as to any treatment for black eyes, cuts on the face, bruises to the stomach, or any other sign indicative of a physical assault.  
         
Another medical note from August 8, 1980, states that the Veteran "related that he is quite unhappy here and doesn't know why he joined the army. Drill [sergeant] isn't harassing him anymore."  The Veteran was referred for a psychiatric evaluation. 
 
A report by the Brigade Chaplain dated August 12, 1980, states: "[Veteran] appeared extremely depressed when I spoke to him. . . He complains that he cannot eat, regurgitates whatever food he chokes down, spits blood, cannot sleep, and has chest pains. I feel [Veteran] cannot deal with the stress of the real life Army and is and will continue to be a liability to any commander.  Discharge is recommended."  Shortly thereafter, the Veteran was given an honorable discharge from the Army. 

Post-service medical records are silent as to the diagnosis or treatment of any psychiatric disorder until the Veteran filed his service connection claim for PTSD in March 2013.  

Pursuant to his claim, the Veteran was afforded a VA PTSD examination in November 2013.  During the examination, the Veteran reported that he had been hospitalized approximately 10 times for mental health problems since service, for anger, depression, and suicidal ideation.  The examiner noted that the Veteran is plagued by negative cognitions of past painful experiences, has a poor outlook, poor sleep, loss of energy, no motivation, suicidal ideation, feelings of worthlessness, and depressed mood.  During the course of the examination, the Veteran reported to the examiner several plans for suicide.  He stated that he believed that he would commit suicide if he was not hospitalized.  He stated he was willing to be referred for hospitalization, however, once he found out that the police were in route to transfer him, he fled the testing site and the examination ended.       

The VA examiner diagnosed the Veteran with PTSD and major depressive disorder.  The Veteran reported his stressors to be the incidents in service where he was physically assaulted by drill sergeants.  The examiner concluded that the Veteran's PTSD is at least as likely as not caused by or a result of the depression noted in service.  She further opined that the Veteran's PTSD is at least as likely as not related to the claimed in-service stressor.  The examiner did not provide an opinion on whether the diagnosis of major depressive disorder is related to service.  Therefore, in its March 2016 remand, the Board requested an addendum medical opinion.

As the November 2013 VA examiner was not available to provide the addendum opinion, the Veteran was afforded another VA psychological examination in February 2017, with a different VA examiner.  The examiner remarked that the prior examiner had failed to conduct any psychological testing on the Veteran, and failed to take into account his substance dependence.  The VA examiner observed that the prior diagnoses were made based solely on the Veteran's own reporting of incidents.  The VA examiner diagnosed the Veteran with alcohol abuse disorder, mild to moderate, and cannabis use disorder, mild to moderate.  The examiner opined that the Veteran does not have any PTSD symptomology, and that his current depressive symptoms are related to his ongoing alcohol and drug use.  

The examiner administered a test of response bias designed to measure whether the Veteran's test performance was credible or whether the Veteran was simulating impairment. The Veteran's score was significantly above the established cutoff, indicating that his performance was consistent with the test performance of veterans simulating symptoms of PTSD.  As such, the examiner suspected the Veteran was exaggerating his PTSD symptoms in an attempt to portray himself as worse-off than he actually may be.  

The examiner ultimately concluded that, other than alcohol and cannabis use disorder, the Veteran does not have any psychiatric diagnoses, including PTSD, which conform to the DSM-5 criteria.  He opined that the Veteran does not have any acquired psychiatric disability that was incurred in or caused by military service, including consideration of the August 1980 diagnosis of situational depression.          

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is warranted.  

At the outset, the Board notes that there is conflicting medical evidence on whether the Veteran has a current diagnosis of PTSD or major depressive disorder.  The November 2013 examiner diagnosed the Veteran with PTSD based on his reported in-service stressors, as well as major depressive disorder.  However, the Board has found this medical opinion to be of limited probative value.  The opinion appears to have been based exclusively upon a history provided by the Veteran.  Transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In comparison, the February 2017 examiner conducted psychological testing and applied the DSM-5 criteria in finding that the Veteran does not have PTSD or major depressive disorder.  Accordingly, the Board finds this opinion to be of greater probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (holding that it is in the purview of the Board to decide, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue).    

Furthermore, even if a diagnosis of PTSD is warranted, the Veteran's purported in-service stressors cannot be verified, and thus, service connection for PTSD cannot be granted.  The Veteran has reported that he suffered physical assaults by his drill sergeants at boot camp.  In order for this experience to constitute a valid stressor, VA regulations require that the stressor be corroborated by evidence other than the Veteran's own testimony.  A note contained in the STRs dated August 4, 1980 states that the Veteran reported that he had been hit in the chest by a drill sergeant.  A notation dated August 8, 1980 states that the Veteran reported that the drill sergeant "wasn't harassing him anymore."  The Veteran's STRs are silent as to treatment for any symptoms or signs indicative of a physical assault.  Further, there is no evidence to support the Veteran's claim that he was knocked unconscious by one of these assaults and hospitalized for three days.  Finally, as detailed in an October 2017 memorandum, VA made attempts to verify the claimed in-service stressor through the Joint Service Records Research Center (JSRRC); however, VA ultimately issued a formal finding indicating that it was unable to corroborate the Veteran's in-service stressor.  Therefore, the Board finds that a claim for PTSD must fail as the in-service stressor cannot be verified.  38 C.F.R. § 3.304 (f)(5).

With regard to whether the Veteran is entitled to service connection for a psychiatric disorder other than PTSD, the Board concludes that service connection is not warranted because the preponderance of the evidence weighs against the claim.  

The Board has determined that the Veteran's characterization of his traumatic military experiences is not credible.  Nevertheless, even if the Veteran's account of his military trauma is accurate, the evidence does not demonstrate that those experiences, or any other incident in service, caused any current psychiatric disorder.

The Board acknowledges that the Veteran's STRs reveal that the Veteran was quite unhappy at boot camp and he was given a provisional diagnosis of "situational depression" at the time.  However, post-service, the record is silent as to any psychiatric problems up until the Veteran filed his claim for service connection in March 2013.  The Veteran reported to the November 2013 VA examiner that he had been hospitalized approximately 10 times for mental health problems since service, however, the private treatment records submitted by the Veteran do not show any hospitalizations for mental health problems.  Although the November 2013 examiner diagnosed the Veteran with major depressive disorder and attributed it to his in-service stressor, because this diagnosis was rendered based solely on a history provided by the Veteran, the Board has assigned this opinion little probative weight.    

The Board also acknowledges that the February 2017 VA examiner diagnosed the Veteran with alcohol and cannabis use disorder.  However, the examiner found that these psychiatric disorders are not related to the Veteran's military service, including the in-service diagnosis of situational depression.  He also opined that any current depressive symptoms reported by the Veteran are more likely than not due to his ongoing alcohol and cannabis use.   

Significantly, the Veteran has not presented or identified any medical opinion or other competent or credible evidence to establish that any current acquired psychiatric disorder is etiologically related to his military service.  In fact, the only other evidence in support of the Veteran's claim is his own lay assertions of a causal connection between his current mental health symptoms and his reported in-service experiences.  First, taking into consideration the records disputing the Veteran's history of his military experiences, the evidence tends to demonstrate that the Veteran is not a reliable historian.  Further, although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his psychiatric symptoms to his active duty service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address etiology, and thus, offers little probative value.

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  Because the evidence fails to establish that any current psychiatric disability was incurred in or caused by military service, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	
(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a stomach disorder is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


